WILLIAMS, Judge,

(dissenting):

The deed of trust was given after the death of testator to secure notes made by Robert Diehl payable to his father. The will gave Rosa Diehl a life estate in them; and the trust deed does not disclose that any other person is a beneficiary. Having a life estate in the notes; she had a right to take security for their payment, or to collect them, and re-invest the fund. The *80deed of trust disclosing no other cesiui que trust than Eosa Diehl, the purchaser of the lots was not required to look beyond it to ascertain if she had power to release it. She was sui juris.
“Where there is a life-estate in personal property there must always be a power to make it available according to the circumstances, and the life-tenant may convert one kind of property into another or change the character of the investments, provided such acts are in accordance with prudent management and the value of the property as a whole is not diminished.” 16 Cyc. 619. Warren v. Webb, 68 Me. 133; Sulphen v. Ellis, 35 Mich. 446.
Having a life estate in the notes, Eosa Diehl had a right to demand security for their payment, and having taken such security, ostensibly for her benefit, she had the power also to- release it.
It does not appear that the maker of the notes was not as able to pay them immediately after the release, as he was before the trust deed was executed. There is then no evidence that the releasing of the trust deed put plaintiffs in any worse situation than they were when their estate in the notes vested. She was not acting as their guardian.
It is not alleged that the release was procured by fraud. The only question presented by the pleadings, is the authority of Eosa Diehl to execute the release; and even if the fact were established, that the trust deed had been procured by the plaintiffs, and was intended for their benefit as well as for Eosa Diehl, the trust deed does not disclose it; she is the only beneficiary mentioned in it, and, therefore, the proper person to release it. There is no allegation of mala fides on her part.
The averment of the bill, that plaintiffs procured Eobert Diehl to execute the trust deed for their protection, is denied by the answer; and no proof was taken. The case was submitted on record evidence only, and it does not sustain that averment. Plaintiffs’ case must stand or fall, according to the effect to be given to the several recorded papers, viz.: the deed of trust, the release and the will of Louis Diehl. Eosa Diehl, the only cestui que trust disclosed by the trust deed, certainly could execute a valid release of it, and, I think, did so. I would reverse the decree. In this view Judge PoeeenbaRGBR concurs.